Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SERGIO HOLGUIN,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-06-00055-CR

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 59656)




O P I N I O N

            This is an appeal from a jury conviction for the offense of burglary of a habitation.  The court
assessed punishment at fifteen years’ and one day’s imprisonment.  We reverse.
            In Issues One and Two, Appellant contends that the evidence was insufficient to support the
conviction.  The State has confessed error and joins in Appellant’s prayer that the judgment be
reversed and an acquittal be ordered.  Accordingly, Issues One and Two are sustained.
            We reverse the judgment and render an acquittal.
 
                                                                        KENNETH R. CARR, Justice
March 1, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)